Citation Nr: 0420336	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  The veteran, who had active service from October 
1963 to August 1969, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for migraine headaches.  Service medical 
records show that he was involved in an automobile accident 
in February 1966 for which he was hospitalized for six days.  
He sustained numerous facial lacerations and later complained 
of persistent headaches the following week.  In June 1966, he 
sought additional treatment with complaints of persistent 
headaches along the frontal scar, and he was diagnosed with 
functional tension headaches.  Following his separation from 
service, the veteran was again evaluated for headaches during 
a March 1970 VA examination, and he was given the diagnosis 
of migraine headaches in October 1975.  Additionally, 
numerous VA outpatient records indicate that the veteran had 
a history of migraine headaches since 1966, and VA outpatient 
records dated in August 1986 stated that the veteran's 
headaches were perhaps acquired as a result of the accident.  
However, the evidence of record does not contain an opinion 
based on a review of the claims file that specifically 
addresses whether there is a nexus between the veteran's 
symptomatology in service and his current symptomatology.  
Therefore, the Board is of the opinion that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any current migraine 
headaches.  

In addition, it appears that the veteran's complete VA 
outpatient records may not be associated with the claims 
file.  In this regard, the Board notes that the appellant 
testified at a December 2003 hearing before the Board that VA 
had sent him to a neurological specialty clinic in Lyons, New 
Jersey in 1970 or 1971 and that he continued to receive 
treatment there until 1975 or 1976.  However, these records 
are not associated with the claims file.  In fact, with the 
exception of VA hospital records dated in October 1975, the 
evidence of record does not include any VA medical records 
dated prior to January 1977.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's migraine 
headaches. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his migraine headaches.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for VA medical records 
dated from January 1970 to January 
1977.

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any migraine 
headaches that may be present.   Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as 
to whether it is at least as likely 
as not that the veteran's migraines 
headaches are etiologically related 
to his military service and 
particularly his 1966 motor vehicle 
accident documented in his service 
medical records.  A clear rationale 
for all opinions would be helpful and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




